{¶ 15} I respectfully dissent from the majority opinion.
 {¶ 16} The trial court sustained appellee's motion to enforce the settlement agreement and directed the sheriff to conduct a sale of the premises. By so doing, it effectively terminated the case because the issue of whether appellants allowed a nuisance to exist and continue on appellants' property would then be moot. To dismiss this appeal for want of a final order, while allowing the sheriff's sale to proceed, would preclude appellants from any meaningful review.
 {¶ 17} Because the trial court reserved determination of the existence and continuance of a nuisance by specifically continuing that issue for a final hearing, I would limit the applicability of the settlement agreement to resolution of the temporary injunction. Accordingly, I would reverse the trial court's order of sheriff's sale and remand the matter to the trial court to determine the nuisance issues.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the appeal is dismissed. Costs to appellants.